        Case 4:18-cv-01509-ACA Document 16 Filed 11/02/18 Page 1 of 26                    FILED
                                                                                 2018 Nov-02 PM 08:16
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

MAGGIE J. ROBINSON and                  )
CODY ROBINSON,                          )
                                        )
      Plaintiffs,                       )
                                        )
vs.                                     ) CIVIL ACTION NO. 4:18-CV-1509-ACA
                                        )
LIBERTY MUTUAL                          )
INSURANCE COMPANY; et al.               )
                                        )
      Defendants.                       )

      PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO
               DEFENDANTS’ MOTION TO DISMISS

      COMES NOW Plaintiffs, Maggie J. Robinson and Cody Robinson

(hereinafter collectively “Robinsons”), and submit this Memorandum of Law in

opposition to the Motion to Dismiss (Doc. 6) filed by the Defendants, Liberty Mutual

Insurance Company, Liberty Insurance Corporation, and Liberty Mutual Group, Inc.

(hereinafter collectively referred to as “Liberty”) as follows:

                                    Introduction

      The fundamental basis of Liberty’s Motion to Dismiss ignores one of the most

fundamental rules governing resolution of the ultimate coverage issue of the case.

Filing the motion without discussing this rule and its importance exposes the pending

                                           1
         Case 4:18-cv-01509-ACA Document 16 Filed 11/02/18 Page 2 of 26




motion as one that sits very close to the line of dilatoriness. Applying Fed. R. Evid.

2011 to the dispute as to the meaning of “insect” and whether that includes spiders,

an organism the motion concedes are scientifically classified by knowledgeable

people as arachnids, shows that a jury will be called upon to make this determination.

       To the extent the Motion to Dismiss invokes Fed. R. Evid. 201(c)(2)’s

authority to ask the Court to take judicial notice of what is meant by “insect” in the

policy, the Plaintiffs hereby demand an evidentiary hearing pursuant to Fed. R. Evid.

201 (e) at which, and after due notice that the subject will be heard at an evidentiary

hearing, whether the requested judicial notice is within the discretion of the Court.

The meaning of the term should be decided by a jury. As reflected by the Opposition

to the Motion to Stay Discovery, more recognized dictionaries do not include spiders

in the definition than the two cherry-picked references supplied by the part of the



1
  Rule 201. Judicial Notice of Adjudicative Facts
(a) Scope. This rule governs judicial notice of an adjudicative fact only, not a legislative fact.
(b) Kinds of Facts That May Be Judicially Noticed. The court may judicially notice a fact that
is not subject to reasonable dispute because it:
(1) is generally known within the trial court’s territorial jurisdiction; or
(2) can be accurately and readily determined from sources whose accuracy cannot reasonably be
questioned.
(c) Taking Notice. The court:
(1) may take judicial notice on its own; or
(2) must take judicial notice if a party requests it and the court is supplied with the necessary
information.
(d) Timing. The court may take judicial notice at any stage of the proceeding.
(e) Opportunity to Be Heard. On timely request, a party is entitled to be heard on the propriety
of taking judicial notice and the nature of the fact to be noticed. If the court takes judicial notice
before notifying a party, the party, on request, is still entitled to be heard.

                                                  2
         Case 4:18-cv-01509-ACA Document 16 Filed 11/02/18 Page 3 of 26




likely Google-search that identifies readily who some published sources define the

term.

        An evidentiary hearing is the usual means of resolving the dispute as advised

by the official commentary to Rule 201: “The usual method of establishing

adjudicative facts in through the introduction of evidence, ordinarily consisting of

the testimony of witnesses. …[A]djudicative facts are those to which the law is

applied in the process of adjudication. They are the facts that normally go to the jury

in a jury case. They relate to the parties, their activities, their properties, their

businesses.” 2 Administrative Law Treatise 353.” The commentators also recite that,

“The Model Code and the Uniform Rules are predicated upon indisputability of

judicially noticed facts.” (Emphasis Added).

        The extent of facts a Court should judicially recognize under the applicable

rules, i.e., the Federal Rules of Evidence, rather than the outlier opinion of one judge

in California that is not binding here like the Rules of Evidence under which this

dispute must be resolved, are narrowly limited. As the commentary to the Rule

provides:

        This rule is consistent with Uniform Rule 9(1) and (2) which limit
        judicial notice of facts to those “so universally known that they cannot
        reasonably be the subject of dispute,” those “so generally known or of
        such common notoriety within the territorial jurisdiction of the court
        that they cannot reasonably be the subject of dispute,” and those
        “capable of immediate and accurate determination by resort to easily
        accessible sources of indisputable accuracy.” The traditional textbook
        treatment has included these general categories (matters of common
                                           3
        Case 4:18-cv-01509-ACA Document 16 Filed 11/02/18 Page 4 of 26




      knowledge, facts capable of verification), McCormick §§324, 325, and
      then has passed on into detailed treatment of such specific topics as
      facts relating to the personnel and records of the court, Id. §327, and
      other governmental facts, Id. §328.

      There is no dispute but that the Court cannot resolve the basic question

presented without an evidentiary hearing where even dictionary definitions which

are the only basis of the motion are in conflict. There is almost as little dispute as to

the outcome of that hearing: The Court should conclude that a jury will resolve the

meaning. Prior to the evidentiary hearing, Defendants should answer the pending

discovery because some of that discovery asks Defendants to reveal how it uses the

term and who it or its instrumentalities have taught others that the words mean.

                                 Standard of Review

      The purpose of a motion to dismiss under Federal Rules of Civil Procedure

Rule 12(b)(6) is to test the sufficiency of the complaint, and not to decide the case

on the merits. Rule 8(a)(2) of the FRCP requires only “a short and plain statement

of the claim showing that the pleader is entitled to relief.” FED.R.CIV.P. 8(a)(2). A

complaint should not be dismissed for failure to state a claim unless it appears

beyond doubt that the plaintiff cannot prove any set of facts in support of his claim

that would entitle him to relief. Bell Atlantic Corp. v. Twombly, 127 S.Ct. 1955

(2007). When analyzing the adequacy of a complaint's allegations under Fed. R.

Civ. P. 12(b)(6), we must accept as true all the Complaint's factual allegations and

view them in the light most favorable to the plaintiff. Wilson v. University of
                                           4
       Case 4:18-cv-01509-ACA Document 16 Filed 11/02/18 Page 5 of 26




Alabama Health Services Foundation, P.C., 2017 WL 6397654 at *2 (Ala. 2017)

(quoting Ex parte Austal USA, LLC., 233 So. 3d 975, 981 (Ala. 2017)).

Consequently, “a complaint attacked by a Rule 12(b)(6) motion to dismiss does not

need detailed factual allegations.” Bell Atlantic Corp. v. Twombly, 127 S.Ct. 1955,

1964 (2007). “Specific facts are not necessary; the statement need only ‘give the

defendant fair notice of what the ... claim is and the grounds upon which it rests.’”

Id. at 1959 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). The Court does not

consider “whether the pleader will ultimately prevail but whether the pleader may

possibly prevail.” Ex parte Austal USA, LLC., 233 So. 3d at 981 (quoting Daniel v.

Moye, 224 So. 3d 115, 127 (Ala. 2016)). The threshold of sufficiency that a

complaint must meet to survive a motion to dismiss is exceedingly low. Brooks v.

Blue Cross and Blue Shield of Fla., Inc., 116 F.3d 1364, 1368 (11th Cir. 1997).

                                  ARGUMENT

      Liberty has filed their Motion to Dismiss the Robinsons’ Complaint (Doc. 6)

alleging two things. First, that the Robinsons loss occurred before the policy period

began and is therefore excluded. Second, Liberty assert that there is no coverage

under the policies because of an exclusion for damage caused by “insects and/or

vermin.”

      Liberty misstates the allegations of the Complaint by asserting that Liberty

denied the claim because spiders are either “insects or vermin” and that the common

                                         5
         Case 4:18-cv-01509-ACA Document 16 Filed 11/02/18 Page 6 of 26




understanding of “insects” includes spiders (i.e., arachnids). This is not what the

Complaint alleges. The Complaint alleges that one basis was given for denying the

claim – that spiders are insects. The Complaint does not allege Liberty used the

vermin exclusion as a basis of denying the claim. Likewise, the Complaint does not

only allege that the scientific classification of insects excludes arachnids as the

motion claims. The Complaint alleges what we all know as former kindergartners

ourselves, insects have six legs and usually wings and spiders are arachnids and have

eight legs. The Complaint alleges that insects and arachnids are commonly

understood to be different things by the public and that Liberty even underwrites

programs that educate school children that they are different.

I.     Alabama Rules of Policy Interpretation

       For purposes of a Motion to Dismiss, the allegations of the complaint are

accepted as true and litigants do not get to change the allegations of the complaint,

offer proof outside the complaint, or ignore the terms of insurance policies upon

which the outcome of an appellate opinion turns.

     Alabama courts enforce policies as written if their terms are unambiguous.

Safeway Ins. Co. of Ala. v. Herrera, 912 So. 2d 1140, 1143 (Ala. 2005). The

Alabama Supreme Court has subsequently reiterated that the court should not

“define words it is construing based on technical or legal terms.” Smitherman v.

Consumers Ins. USA, Inc., 927 F. Supp. 2d 1292, 1299 (M.D. Ala. 2013) (quoting

                                          6
       Case 4:18-cv-01509-ACA Document 16 Filed 11/02/18 Page 7 of 26




Herrera, 912 So. 2d at 1143). The issue in those cases cited by Liberty considered

whether an exclusion for loss by “theft” in Smitherman and loss by “false pretenses”

in Herrera applied, which is not at issue in this case. The Robinsons’ policy

explicitly and unambiguously states “We do not insure, however, for loss…caused

by… any of the following: Birds, vermin, rodents, or insects.” (Complaint ¶ 47). The

term “insect” is neither a technical nor legal term and it should not be construed as

such. Spiders are not mentioned anywhere in the policy, meaning loss to property

caused by spiders is not excluded from coverage. (Complaint ¶¶ 49, 51). Liberty

argues the Robinsons are “attempting to circumvent the plainly worded exclusion

by claiming that spiders are ‘arachnids’ rather than insects or vermin.” (Defendant’s

Liberty’s Motion to Dismiss (hereinafter “Motion to Dismiss”) p. 1) (emphasis

added). By Liberty’s own admission, spiders are not included in the “plainly worded

exclusion” section in the policy. Spiders are arachnids, not insects. (Complaint ¶¶

36, 37). The facts alleged in the Complaint are taken as true. Therefore, spiders are

not excluded under the policy and the term insect is not ambiguous.

      Liberty argues the policy terms are unambiguous and the claim is not covered.

However, Liberty attempts to cover all bases and argue if the terms are considered

ambiguous the claim is still not covered. Liberty states if a term in the insurance

policy is ambiguous, the court’s test “is not what the insurer intended its words to

mean, but what a reasonably prudent person applying for insurance would have

                                         7
        Case 4:18-cv-01509-ACA Document 16 Filed 11/02/18 Page 8 of 26




understood them to mean.” (Liberty’s Motion to Dismiss p. 6) (citing State Farm

Fire & Cas. Co. v. Slade, 747 So. 2d 293, 309 (Ala. 1999)). Liberty’s rationale for

denying the claim was “Liberty Mutual considered spiders insects.” (Complaint ¶

66). As stated above, it is not what the insures intended the words to mean but what

an average person thinks. It is taught from a young age that spiders and insects are

different. (Complaint ¶ 38). Liberty has even educated school children and the

general public of the United States that spiders are arachnids. (Complaint ¶ 43).

Therefore, even if this Court finds an ambiguity- which there is not- Liberty’s intent

that spiders are considered insects is irrelevant.

       An ambiguous insurance policy must be construed liberally in favor of the

insured, and exceptions to coverage must be interpreted as narrowly as possible in

order to provide maximum coverage to the insured. Thorn v. American States, Ins.

Co., 266 F. Supp. 2d 1346, 1349 (M.D. Ala. 2002) (citing Auto-Owners Ins. Co. v.

Toole, 947 F. Supp. 1557, 1561 (M.D. Ala. 1996). If the policy is not ambiguous,

the insurance contract must be enforced as written, and courts should not defeat

express provisions in a policy, including exclusions from coverage, by making a new

contract for the parties. Id. Either way this Court interprets the policy, it should deny

Liberty’s Motion to Dismiss.

II.   Liberty Ignores the Terms of the Policy Which Must Be Taken As True




                                           8
        Case 4:18-cv-01509-ACA Document 16 Filed 11/02/18 Page 9 of 26




   Liberty argues the Robinsons’ breach of contract claim should be dismissed

because the “loss occurred before the policy period began. . . .” (Doc 6, p. 8). Liberty

cites Shaffer v. Regions Fin. Corp., 29 So. 2d 872 (Ala. 2009) to list the elements of

a breach of contract claim. However, as shown in the Robinsons’ Complaint and

explained in further detail below, the Robinsons meet these elements in that the loss

occurred within the policy period and is not excluded by any clause or exclusion

within the contract.

   A. The Robinsons’ Loss Occurred Within the Policy Period

   Liberty first argues that the Robinsons’ breach of contract claim should be

dismissed because it falls outside of the policy period. Liberty completely ignores

the Policy’s definition of an “occurrence.” The term “occurrence” is defined as “an

accident, including continuous or repeated exposure to substantially the same

general harmful conditions, which results, during the policy period in (a) ‘Bodily

injury’; or (b) ‘Property damage.’” (See Doc. 1-1, p. 9 and Doc. 1-2, p.9; hereinafter

“The Policy”) p. 1). Liberty ignores this definition when arguing that the loss

occurred outside of the policy period as the policy specifically indicated coverage

for “continuous or repeated exposure to substantially the same general harmful

conditions.” It does not matter that the infestation began before the policy periods

began in 2014, because the ongoing brown recluse spider infestation constitutes a

“continuous or repeated exposure to substantially the same general harmful

                                           9
        Case 4:18-cv-01509-ACA Document 16 Filed 11/02/18 Page 10 of 26




conditions” condition when the policy began in 2014 and continually throughout the

coverage periods and therefore is covered under the Policy.

        The three cases Liberty cites in their Motion to Dismiss do not support their

argument that denying coverage was proper because the loss occurred before the

policy period. The first case Liberty cites is Transamerica Leasing Inc. v. Institute

of London Underwriters, 267 F.3d 1303 (11th Cir. 2001) (“Transamerica”). Liberty

states that the Eleventh Circuit held “that insured was required to, and had failed to,

submit evidence demonstrating that loss occurred during the policy period.” (Doc.

6, p. 9 (citing Transamerica, 267 F.3d at 1310-11)). While it is clear from all three

cases and other case law on the subject that the burden is on the insured to show that

the loss occurred within the policy period, Liberty ignores the underlying fact that

the circumstances that led the Eleventh Circuit to reverse the district court holding

in Transamerica are substantially different from the circumstances in the Robinsons’

case.

        In Transamerica the plaintiff was completely unable to identify the date the

loss occurred nor was the plaintiff able to even identify the number of shipping

containers lost or damaged. Transamerica, 267 F.3d at 1306. Unlike in

Transamerica, the Robinsons know when the “continuous or repeated exposure” to

the harmful conditions of the brown recluse spider infestation occurred and can

provide substantial evidence to support this claim. Liberty goes on to cite

                                          10
       Case 4:18-cv-01509-ACA Document 16 Filed 11/02/18 Page 11 of 26




Transamerica in more detail to argue that “the burden to show that the loss occurred

within the policy period falls on the [Robinsons].” While the burden may shift to the

plaintiff, the Robinsons have clearly plead sufficient facts in their Complaint to show

that the loss occurred within the Policy period.

      Liberty also misrepresents the allegations made by the Robinsons’ in their

Complaint when Liberty claim that the Robinsons’ “admit in their Complaint that

the loss occurred, at the latest, a year before the effective date of the Policy on March

1, 2014.” (Doc. 6, p. 11 (emphasis and internal citations omitted)). The Robinsons’

admit no such thing, but instead state in the Complaint that the brown recluse spider

infestation began before the effective date of the Policy. However, looking at the

policy language and the definition of “occurrence,” in Liberty’s policies, the loss

continued throughout the policy periods and are covered, even if it began before the

policy’s effective date. When citing Transamerica, Liberty acknowledges the

Court’s “holding should not be read as requiring an insured to prove… the precise

time during the policy period at which the loss occurred…[but] the insured must

show that a loss did occur at some time within the policy period.” (Doc. 6, p. 10

(citing Transamerica, 267 F.3d at 1311) (emphasis added)). While the loss began

before the effective date of the Policy, it clearly continued to occur “at some time

within the policy period.” Liberty admits that if the Robinsons can show that “a




                                           11
       Case 4:18-cv-01509-ACA Document 16 Filed 11/02/18 Page 12 of 26




loss” occurred “at some time within the policy period,” the Robinsons can certainly

defeat their Motion to Dismiss.


      Liberty fails to disclose that the precedent it relies upon in Nationwide Mut.

Ins. Co. v. Gibson, 2009 WL 10687856 (N.D. Ala. Sept. 1, 2009) (“Gibson”) rests

upon the Court’s enforcement of a pre-existing exclusion clause in the insurance

policy that excluded coverage for ongoing conditions. Liberty does not assert –

because doing so would be a flagrant misrepresentation – that its Policy has a pre-

existing condition exclusion at all. In fact, as the Complaint alleges, and the Policy

provides, an “occurrence” expressly includes ongoing dangerous conditions.

      The policy in question in Nationwide Mut. Ins. Co. v. Gibson, 2009 WL

10687856 (N.D. Ala. Sept. 1, 2009) (“Gibson”) had an exclusion that specifically

excluded coverage for any known pre-existing conditions before the policy went into

effect. The Nationwide policy stated “if the insured knew that the ‘”bodily injury”

or “property damage” had occurred, in whole or in part’ before the policy period

began, ‘then any continuation, change or resumption of such “bodily injury” or

“property damage”… will be deemed to have been known prior to the policy period’

and thus will not be covered.” Id. at *8 (internal citations omitted). There is no such

pre-existing condition language in the Robinsons’ Policy and therefore Liberty’s

argument that this Court should dismiss the Robinsons’ claim because of the holding

in Gibson, must fail.

                                          12
       Case 4:18-cv-01509-ACA Document 16 Filed 11/02/18 Page 13 of 26




      Liberty also misconstrues the Eleventh Circuit’s opinion in cites KB Home v.

The Travelers Ins. Co., 339 F. Appx. 910 (11th Cir. 2009). Liberty argues the Court

“affirm[ed] [the] district court’s judgment in favor of insurer on claims that were

filed prior to effective date of policy.” (Doc. 6, p. 9-10). While the Eleventh Circuit

Court is brief in the opinion and gives little background information, the underlying

case, KB Home v. St. Paul Mercury Ins. Co., 621 F. Supp. 2d 1271 (S.D. Fla. 2008),

provides a factual history of the case. In that case, both the District and Eleventh

Circuit Courts agree that the plaintiff filed the employment discrimination claim

before the policy’s effective date and therefore should be dismissed. KB Home v.

The Travelers Ins. Co., 339 F. App. at 911. The Robinsons’ did not file their claim

before the policy became effective.

      Finally, Liberty cites Schvartzman v. Am. Sec. Ins. Co., 2009 WL 10668630

(S.D. Fla. Aug. 6, 2009) stating the Court in that case “grant[ed] [a] judgment in

favor or insurer and h[eld] that insured failed to demonstrate that vandalism to

property occurred during the policy period.” (Doc. 6, p. 10). While it is true that,

much like Transamerica, the insured in Schvartzman failed to demonstrate that the

loss occurred during the policy period, the circumstances are again very different

from those of the Robinsons. In Schvartzman, the plaintiff leased property he owned

beginning on September 20, 2008. 2009 WL 10668630 at *1. After a police raid

caused property damage which showed the tenants had been growing marijuana, the

                                          13
       Case 4:18-cv-01509-ACA Document 16 Filed 11/02/18 Page 14 of 26




plaintiff filed a claim with ASIC. Id. ASIC denied the claim and plaintiff filed suit.

Id. The Court found that the plaintiff “wholly failed to meet his initial burden of

proof, adducing no evidence whatsoever that the damage occurred during that

period, other than his own speculation.” Id. at *3. In other words, the Court found

that because the plaintiff had not seen the property during the lease period to know

when damage/loss from marijuana growth occurred, he failed to meet the burden of

proof. Id. The burden required to show affirmatively that the damage occurred within

the policy period. Id. Again, the Court’s meaning is misconstrued or misunderstood

by Liberty.

       In the Robinsons’ case, it is clear when the damage to their property began

and there is no question that the Robinsons have regularly seen the damage.

Therefore, unlike Schvartzman, it is clear the Robinsons’ allege sufficient facts to

support their claims.

       Given that the standard of review for a motion to dismiss requires all the facts

alleged within the Complaint be regarded as true, the Robinsons clearly pled their

continuous loss (covered by the language of the Policy itself) occurred within the

policy period and Liberty’s Motion to Dismiss is due to be denied.

III.   The Complaint Alleges That Liberty Gave One Basis for Denying the
       Robinsons’ Claim – That Spiders Are Insects




                                          14
       Case 4:18-cv-01509-ACA Document 16 Filed 11/02/18 Page 15 of 26




      Liberty cites several cases for the principle of law that courts are to “apply the

ordinary meaning to terms in insurance policies.” (Doc. 6, p. 11-12) and that state

the plain meaning of terms, instead of a scientific or technical meaning, applies.

      The ordinary meaning of insects is not scientific nor technical, making the

term unambiguous. The exclusions in the policy say “insects.” As most school

children and adults know, the ordinary meaning of insects do not include spiders.

Liberty also knows this all too well in light of the fact that Liberty of their affiliated

companies provides funding around the country to teach children the difference

between spiders and insects. (See Complaint ¶¶ 39-43).

      It is important to note the plain language of the Robinsons’ Policy does not

include spiders. The plain language in the policy section states only “[b]irds, vermin,

rodents, or insects” are excluded. Liberty argues this Court should consider spiders

“vermin” or “insects” because those terms are “normally understood” to include

spiders and would thus be excluded under the policy. (Doc. 6, p. 12). If the terms of

the policy are so unambiguous, as Liberty suggests, then spiders would simply fit

into one of these two listed exclusions, instead of both. Considering this, it is clear

Liberty seeks to avoid liability by throwing arguments onto a wall to see what sticks.

      The terms “insects” and “vermin” are not defined within the Policy even

though there is a section specifically for definitions. In the absence of a clearly

defined term, “Alabama courts have looked to dictionary definitions to determine

                                           15
       Case 4:18-cv-01509-ACA Document 16 Filed 11/02/18 Page 16 of 26




what an ordinary person would understand [the terms] to mean.” (Motion to Dismiss

p. 12 (citing Herrera, 912 So. 2d at 1144; Slade, 747 So. 2d at 309)). The court in

Slade did not find the dictionary’s definition of “dwelling” helpful. 747 So. 2d at

309. Therefore, the Court gave the rational and practical interpretation of the term

instead of the dictionaries’ definition. Id.

      Liberty cherry picks two dictionaries that include spiders in their definition of

the word “insect” (Doc. 6, p. 13), but these two dictionaries are outliers.

Liberty suggests, based on these two dictionaries, spiders should also be considered

vermin because they are small, objectionable animals that are “difficult to control.”

These definitions are far too broad and thus not applicable. If courts were to use this

standard as a basis for what should and should not be included, everything “difficult

to control” (which would include almost anything an insured would file an insurance

claim for) should be excluded. This would mean that the coverage would exclude all

problems that an insured faced, rendering any sort of Policy issued by Liberty

useless. The overwhelming number of dictionaries describe insects as what they are

– creatures with six legs.

See, https://en.oxforddictionaries.com/definition/insect;

https://dictionary.cambridge.org/us/dictionary/english/insect;

https://www.macmillandictionary.com/us/dictionary/american/insect;




                                           16
       Case 4:18-cv-01509-ACA Document 16 Filed 11/02/18 Page 17 of 26




https://www.collinsdictionary.com/us/dictionary/english/insect;

http://www.yourdictionary.com/insect?direct_search_result=yes .

      Liberty cites a California case, Gregory v. Nationwide Mut. Ins. Co., No. CIV

S-10-1872 KJM EFB, 2012 WL 6651342 (E.D. Cal. Dec. 19, 2012) in an attempt to

convince this Court that because one court in California extended an Insect/Vermin

exclusion to include mites in the term “vermin”, that this Court should do the same.

First, as stated above, defining “vermin” in the way that Liberty seeks is too broad

and would exclude almost every problem an insured would encounter. It is

noteworthy that the case Liberty cites is not from a court within Alabama. While

Liberty recognized this in a small footnote, an Alabama court is not bound by the

California court’s ruling. “[F]ederal courts must follow the interpretation of

Alabama law made by the highest court of that State absent a constitutional

violation.” Hunt v. Tucker, 93 F.3d 735, 737 (11th Cir. 1996) (citing McCoy v.

Newsome, 953 F.2d 1252, 1264 (11th Cir. 1992); Estelle v. McGuire, 502 U.S. 62

(1191); Pulley v. Harris, 465 U.S. 37 (1984)). Here, there has been no such

interpretation by Alabama courts. “Where [the state] court has not spoken. . . [the

federal court] must predict how the highest [state] court would decide this case.”

Turner v. Wells, 879 F.3d 1254, 1262 (11th Cir. 2018). Liberty’s implication that a

single California case should control how an Alabama Federal Court should rule is

ill-founded. As Liberty cites to a single California case, there is no way to view the

                                         17
       Case 4:18-cv-01509-ACA Document 16 Filed 11/02/18 Page 18 of 26




Ninth Circuit’s decision in Gregory as a majority rule. Further, courts “generally

presume that Alabama courts would adopt the majority view on a legal issue in the

absence of indications to the contrary.” Bobo v. Tennessee Valley Authority, 855

F.3d 1294, 1304 (11th Cir. 2017).

      If Liberty seeks to apply an “objectively reasonable understanding of the

term,” then this Court should look to how an objectively reasonable person would

view the term “insects” within the Policy. (Doc. 6, p. 14). The plain meaning and

“objectively reasonable understanding” of the term “spiders” is an arachnid and not

an insect. Therefore, Liberty’s argument that spiders are considered “insects” or

“vermin” must fail. The plain meaning of the term “spiders” clearly shows the

exclusion does not apply here. Defining spiders as arachnids is neither technical nor

scientific. It is simply how a reasonably objective person would interpret the

meaning of spider.

IV.   Bad Faith Claim

      Liberty argues the Robinsons’ claim of bad faith refusal to pay and investigate

fails as a matter of law for three reasons: (1) coverage is excluded from the policy;

(2) Liberty had an arguable reason for denying coverage; (3) facts are not sufficiently

plead. (Motion to Dismiss p. 15). However, as shown in the Robinsons’ Complaint

and in further detail below, the Robinsons’ easily defeat Liberty’s assertions to

overcome their Motion to Dismiss.

                                          18
       Case 4:18-cv-01509-ACA Document 16 Filed 11/02/18 Page 19 of 26




   A. The Loss is Clearly Within the Policy Periods

      It is clear from the extensive reasons stated in the previous sections that the

loss occurred within the policy period and is not excluded from coverage. Therefore,

Liberty breached their contract with the Robinsons when they refused to pay the

claim. The Robinsons’ policy states it will pay for bodily and property damages

caused by an “occurrence.” (Doc. 1-1, p. 9 and Doc. 1-2, p.9) and Liberty’s Policy

defines an occurrence as “continuous or repeated exposure to substantially the same

general harmful conditions.”

      The insurer, in preparing its policy, has the burden of using language that is

clear and precise. Travelers Indem. Co. v. Whalley Constr. Co., 160 Ga. App. 438,

440, 287 S.E.2d 226 (1981). The language in the Robinsons’ policy is not

ambiguous. Insurance companies cannot use the vagaries of language they drafted

to escape contractual obligations. Arrow Exterminators, Inc. v. Zurich American Ins.

Co., 136 F. Supp. 2d 1340, 1350 (N.D. Ga. 2001). Coverage is provided if property

damage “occurs during the policy period.” The Policy does not state that coverage

is provided if property damage “occurs and is discovered or manifested during the

policy period.” A continuous harmful condition existed when the Policy began and

has continued throughout the coverage period. Liberty cannot change the meaning

of “insect” to include spiders and Liberty breached its contract with the Robinsons’

when they refused to pay the claim covered under the Policy.

                                         19
       Case 4:18-cv-01509-ACA Document 16 Filed 11/02/18 Page 20 of 26




      On September 30, 2016, the Robinsons’ received a letter from Liberty noting

the “Date of Loss: 8/15/2016” and the Policy “does not afford coverage for loss as a

result of spider infestation.” (Complaint ¶62; Doc. 1-4). Liberty’s letter admits the

date of loss falls within the Policy period. The plain meaning of terms must be given,

as stated above, making spiders included in the Policy. Since the Policy clearly

covers the loss, and Liberty refuses to pay the claim, the contract was breached.

Because there was a breach of contract, there can be a claim for bad faith. See Davis

v. State Farm Fire & Cas. Co., No. 2:15-CV-02226-JHE, 2017 WL 4038407, at *11

(N.D. Ala. 2017). Liberty’s argument that there was no coverage or breach, fails

and this Court should deny their Motion to Dismiss.

   B. Liberty Has No Reason To Deny the Robinsons’ Claim

      “An insurer is liable for its refusal to pay a direct claim when there is no lawful

basis for the refusal coupled with actual knowledge of that fact.” Chavers v. National

Security Fire Ins. Co., Ala., 405 So. 2d 1 (1981). No lawful basis ‘means that the

insurer lacks a legitimate or arguable reason for failing to pay the claim.’ Gulf

Atlantic Life Ins. Co. v. Barnes, Ala. 405 So. 2d 916 (1981). Liberty cites State Farm

Fire and Cas Co. v. Brechbill, 144 So. 3d 248 (Ala. 2013) to support its argument

there exists a debatable reason for denying the claim. In Brechhill the court only

focused on the bad faith refusal to investigate claim and whether the defendant had

a reasonable or arguable reason for denying it. The facts in Brechbill are significantly

                                          20
       Case 4:18-cv-01509-ACA Document 16 Filed 11/02/18 Page 21 of 26




different and distinguishable from the Robinsons’ case. In Brechbill insurance

adjusters visited plaintiff’s home numerous times, based its denial on an engineer’s

findings, and repeatedly reviewed and reevaluated its own investigative facts as well

as those provided by the plaintiff in support denying the claim.

      Liberty never sent an adjuster to inspect the Robinsons’ home before or after

initiating the policy. (Complaint ¶100). Liberty never made any effort to investigate

the claim properly and the denial of the claim was never subjected to a cognitive

evaluation or review. (Complaint ¶ 101).

      Recovery under a bad-faith refusal to pay or to investigate claim requires an

absence of a debatable reason for the insurance company’s denial. Brechbill, 144 So.

3d at 265. The insurer’s decisional process of debatable reason is taken into

consideration. See, e.g., National Sav. Life Ins. Co. v. Dutton, 419 So. 2d 1357, 1362

(Ala. 1982) (“Whether an insurance company is justified in denying a claim under a

policy must be judged by what was before it at the time the decision was

made.”); Jones v. Alabama Farm Bureau Mut. Cas. Co., 507 So. 2d 396, 400 (Ala.

1986) (holding that an investigation conducted after the denial of a claim cannot

have served as an arguable basis for denying the claim); and National Ins. Ass'n v.

Sockwell, 829 So. 2d 111, 130 (Ala. 2002) (noting that it is “an insurer's

responsibility to marshal all of the pertinent facts with regard to its insured's claim

before it refuse[s] to pay”).

                                          21
       Case 4:18-cv-01509-ACA Document 16 Filed 11/02/18 Page 22 of 26




      Liberty’s claims adjuster told the Robinsons that the claim would be denied

under the insect exclusion section of the Policy the day after the Robinsons’

submitted their claim. (Complaint ¶57). Four days after the initial denial of the claim,

Liberty informed the Robinsons the legal department was considering whether the

“insect” exclusion actually applies to spiders. (Complaint ¶59). Liberty’s legal

department determined nine days later spiders are insects and the claim was again

denied. (Complaint ¶61). It is clear Liberty did not investigate the claim before

automatically denying it the day after the Robinsons’ submitted it. Liberty has no

legitimate reason for the denial of the Robinsons’ claim of loss under the insect

exclusion in the policy (Complaint ¶ 70) because everyone knows spiders are not

insects. Liberty’s argument fails because they cannot show any debatable reason for

denying coverage and the Motion to Dismiss claims of bad-faith must be denied.

      Liberty argues that for a claim of bad faith, plaintiff must show that he/she is

entitled to a directed verdict on the contract claim, and, thus, entitled to recover on

the contract claim as a matter of law. (Doc. 6, p. 17); Dutton, 419 So. 2d at 1362.

Liberty fails to mention there are exceptions to this rule and that it only applies to

“normal” bad faith claims, bad-faith refusal to pay. An insurer is liable for

“abnormal” bad faith when it intentionally or recklessly fails to conduct an adequate

investigation of the facts and submit those facts to a thorough review. See Blackburn

v. Fidelity & Deposit Co. of Maryland, 667 So. 2d 661, 668 (Ala. 1995). Unlike in

                                          22
       Case 4:18-cv-01509-ACA Document 16 Filed 11/02/18 Page 23 of 26




“normal” bad faith claims, providing an arguable reason for denying an

“abnormal” bad faith claim does not defeat that claim. See Slade, 747 So. 2d at 305.

The directed verdict test Liberty relies on from Dutton is not to be read as requiring,

in every case and under all circumstances, that the tort claim be barred. Id. Directed

verdict test only applies for normal bad-faith failure to pay claims, it is not required

to prove bad-faith failure to investigate. The words “entitled to a directed verdict”,

“in the normal case” and “ordinarily” allows for exceptions to the test. Ex parte Blue

Cross and Blue Shield of Alabama, 590 So. 2d 270 (Ala. 1991). Liberty has not

provided any sound debatable reason for denial of the claim and this Court should

deny Liberty’s Motion to Dismiss the Robinsons’ bad faith claims. Simply stated,

the Robinsons’ allege Liberty acted in bad faith, under all circumstances, when they

refused to pay for the loss of use of the home under the policy or investigate the

claim at all. For the purposes of a motion to dismiss, the facts as plead are accepted

as true. In seeking dismissal for failure to state a viable claim, Liberty bears the “very

high burden” of showing the Robinsons cannot conceivably prove any set of facts

that would entitle them to relief. See Jackam v. Hospital Corp. of Am. Mideast, Ltd.,

800 F.2d 1577, 1579 (11th Cir. 1986). The Robinsons’ allege in the Complaint all

the necessary facts to assert a cause of action for bad faith refusal to pay the

Robinsons’ claim and bad faith refusal to investigate the Robinsons’ claim. The

Robinsons’ paid annual premiums to have their home covered for loss, they

                                           23
       Case 4:18-cv-01509-ACA Document 16 Filed 11/02/18 Page 24 of 26




submitted a claim due to loss from a spider infestation, spiders are not listed under

the exclusion section in the policy, and Liberty refused to pay the claim on the basis

spiders are insects. (Complaint ¶¶ 55, 56, 49, 63, 66, 93, 94). It is absolute common

knowledge that spiders are arachnids, not insects. (Complaint ¶71). Therefore,

Liberty has no arguable reason to deny payment of the claim. The Policy specifically

excluded insects; not spiders. They are two completely different types of species and

it is elementary spiders are not classified as insects. (Complaint ¶ 36, 38, 96). Liberty

knows that spiders are not insects and cannot argue otherwise. (Complaint ¶ 34, 35,

39, 40, 41, 42, 98). Liberty knows they have no debatable or legitimate reason to

deny the Robinsons’ claims. Liberty knows the reason they cite, “spiders are

insects”, is undoubtably wrong considering all of the (1) money, (2) seminars, and

(3) programs they have participated in to educate the public about the difference

between spiders and insects.

      The Robinsons have also sufficiently pled the last element to prove bad-faith

refusal to investigate the claim. No Liberty Mutual adjuster has ever inspected the

Robinsons’ home to investigate and determine the amount of loss caused by the

spider infestation and Liberty’s actions have demonstrated a reckless failure to

investigate whether the Robinsons’ home is unsafe due to the brown recluse spider

infestation (Complaint ¶¶100, 102).




                                           24
        Case 4:18-cv-01509-ACA Document 16 Filed 11/02/18 Page 25 of 26




     The Robinsons have clearly met all of the pleading requirements necessary to

overcome a motion to dismiss.

V.     Dismissal of Any Co-Defendants is Pre-Mature

       Lastly, Liberty contends that Liberty Mutual Insurance Company and Liberty

Mutual Group, Inc. should be dismissed as Defendants because the Robinsons’

Policy was underwritten and issued by Liberty Insurance Corporation. (Motion to

Dismiss p. 20). It is premature at this point to give credence to Liberty’s assertion

that these Defendants should be dismissed from the lawsuit based solely on their

unsupported statement in the Motion to Dismiss before any discovery has even

begun to determine what role or involvement these two Defendants had in the denial

of the Robinsons’ claim.

       WHEREFORE, based on the foregoing, the Robinsons respectfully request

this Honorable Court to enter an Order denying Liberty’s Motion to Dismiss in its

entirety.



Dated: November 2, 2018

                                Respectfully submitted,

                                 /s/ John R. Bowers, Jr.
                                THOMAS F. CAMPBELL (ASB-5900-M60T)
                                JOHN R. BOWERS, JR. (ASB-0769-B20J)
                                Attorneys for Plaintiffs, Maggie J. Robinson and
                                Cody Robinson

                                         25
       Case 4:18-cv-01509-ACA Document 16 Filed 11/02/18 Page 26 of 26




OF COUNSEL:

CAMPBELL LAW, PC
5336 Stadium Trace Parkway
Suite 206
Birmingham, AL 35244
Telephone: (205) 278-6650
Facsimile: (205) 278-6654
Email: tcampbell@campbelllitigation.com
        jbowers@campbelllitigation.com



                         CERTIFICATE OF SERVICE

       I hereby certify that on this the 2nd day of November, 2018, I electronically
filed the foregoing with the Clerk of the Court using the CM/ECF system which will
send notification of such filing to the following:

Jeffrey M. Grantham, Esq.
Joshua B. Baker, Esq.
Joshua R. Hess, Esq.
MAYNARD, COOPER & GALE, P.C.
1901 Sixth Avenue North
Birmingham, AL 35203
Telephone: 205.254.1000
Fax: 205.254.1999
Email: jgrantham@maynardcooper.com; jbaker@maynardcooper.com;
       jhess@maynardcooper.com



                                             /s/ John R. Bowers, Jr.
                                             OF COUNSEL




                                        26
